UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2836



JANETTE MOSLEY,

                                            Plaintiff - Appellant,

          versus

LOW COUNTRY MEDIA, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-94-2317-2-18)


Submitted:   February 27, 1996            Decided:   March 21, 1996


Before HALL and WILKINS, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Janette Mosley, Appellant Pro Se. Henry Ellerbe Grimball, GRIMBALL
& CABANISS, Charleston, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

her employment discrimination suit as untimely.   We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court.
Mosley v. Low Country Media, No. CA-94-2317-2-18 (D.S.C. Sept. 13,
1995). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2